Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-30 and 32-34 are allowed with the examiner’s amendment as follow:

EXAMINER AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Chad Terrell on 4/6/2022.

Claims have been amended as follows: 

Claims 35-38         (Cancelled)
Claim 40                (Cancelled)

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
 	For claim 21, prior art Delia at [0036] discloses of processing a packet to the OSPF protocol. [0053] The OSPF specific packets that describe links are called "link state update" (LSU) packets, which contain multiple descriptions of links in the format of "link state advertisements", or LSAs--indicating those IP addresses to which they can provide routes, as well as "cost" information for using those routes and other information about the link, such as link type and list of devices connected to that link. Delia at Fig.10;  [0053]-[0055] discloses a receiving node receiving LSA that indicating those IP addresses to which they can provide routes, as well as "cost" information for using those routes and other information about the link, such as link type and list of devices connected to that link. [0054] discloses router 200 correspond to second router that receives packet from a router. Fig.10: 1040 discloses other router corresponds to third router
 	prior art Huang at Fig.11; [0179]-[0182] shows and discloses the router generate a table that includes the address of the routers R2 (=first Router), R3 (=second router)  and R4 (=third router) based on their location and distance from the node 1101. Huang at Fig.11; [0179]-[0182] shows and discloses R2 is neighbor to R3 and R3 is neighbor to the R4 and also shows valid links between R2 and R3 as well as R3 and R4
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 	Claim 28 is allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478